Citation Nr: 1444337	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 1971.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a Board videoconference hearing in June 2013 and a copy of the transcript is of record.  

The Board notes that the Veteran has filed a claim for major depression; however, as the Veteran has other psychiatric diagnoses, the Board has recharacterized the issue on appeal as seen on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated August 2002 to July 2012 and the June 2013 hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his low back disability is related to his military service.  The Veteran also contends that he has an acquired psychiatric disorder secondary to his low back disability.  

Low Back Disability

The Veteran has submitted two positive nexus opinions from his primary care physician, Dr. S.  In June 2010, Dr. S, reported that the Veteran stated that his lower back pain compares to the same back pain that he had back in 1971 while serving in the Army.  Dr. S opined that in his medical opinion, the injury the Veteran received in service is the same condition that he was currently having.  In May 2011, Dr. S stated that in his medical opinion, there was a high probability that the Veteran's current back pain was related to the injury he incurred in the Army during the period of February 1971 to May 1971.  Dr. S explained that no CT scans were available to completely determine the extent of the Veteran's injury and clinical evaluation was the only method available during this time.  Dr. S further explained that there were no x-rays obtained during this period.  Dr. S also opined that the injuries incurred during February 1971 to May 1971 were the cause of the Veteran's current degenerative changes.  The Board finds that the private opinions are speculative and are not supported by underlying rationales.  Therefore, the opinions are not sufficient to grant service connection.  

The Veteran was afforded a VA examination in February 2011.  The examiner diagnosed mild degenerative disc disease at L5-S1 and concluded that it was less likely as not that the Veteran's low back condition is service-connected.  The examiner explained that the Veteran had one complaint of low back pain and one treatment while on active duty which was diagnosed as a lumbar strain.  The examiner further explained that on separation examination there was no note, documentation, or complaint of low back pain at that time and it appears that the Veteran's low back pain while on active duty was a self-limited process.  The examiner also noted that the Veteran had been discharged from the service for "approximately 4[0] years" and the examiner believed that all his current complaints in reference to the lumbar spine were degenerative in nature and that the degeneration process has occurred over the "last 4[0] years" and is unrelated to the Veteran's previous isolated complaint of back pain while in the military.  The Board notes that the February 2011 VA examination report appears to be based, at least in part, on an inaccurate factual premise, namely that the Veteran had one complaint of low back pain and one treatment while in service.  Instead, the Veteran's service treatment records show that the Veteran was seen for low back pain on May 5, 1971; May 20, 1971; May 27, 1971; and June 9, 1971.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  As such, the Board finds that a new VA examination is required. 

Acquired Psychiatric Disorder

The Board finds that the Veteran's claim for an acquired psychiatric disorder is inextricably intertwined with his claim for service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also notes a November 2012 VA treatment record in which a VA provider diagnosed dysthymic disorder which had gradually become major depression secondary to chronic intractable pain in the lower back.  The Board finds that the VA treatment record is not sufficient to grant service connection as there is no underlying rationale for the conclusion.  However, it does raise a possibility that the Veteran's acquired psychiatric disability may be related to his low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that if service connection is granted for the Veteran's low back disability, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  

Finally, at the June 2013 Board hearing, the Veteran testified that there were outstanding VA mental health treatment records.  As such, on remand all outstanding VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent outstanding treatment records for his low back disability and acquired psychiatric disorder.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO/AMC should obtain all outstanding VA treatment records dated July 2012 to the present.  

2. Thereafter, schedule the Veteran for a new VA examination to determine the nature and etiology of his low back disability.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability is related to his active military service, to include in-service treatment on May 5, 1971; May 20, 1971; May 27, 1971; and June 9, 1971?  

The examiner should specifically discuss the June 2010 and May 2011 private opinions, as well as the lay statements of continuity.   

The examiner is requested to provide a thorough rationale for any opinion provided.  

3. If and only if, the Veteran is granted service connection for his claimed low back disability, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include dysthymic disorder and major depression.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file. The complete medical history of the disability should be obtained.  All necessary tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder, to include dysthymic disorder and major depression, was (a) caused by, or (b) aggravated by his low back disability? 

The examiner should specifically discuss the November 2012 VA treatment record.  

The examiner is requested to provide a thorough rationale for any opinion provided.  

4. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



